Citation Nr: 1610304	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  14-24 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus as a result of exposure to herbicides.  

2.  Entitlement to service connection for peripheral neuropathy bilateral lower extremities as secondary to diabetes mellitus. 

3.  Entitlement to service connection for peripheral neuropathy bilateral upper extremities as secondary to diabetes mellitus. 

4.  Entitlement to an effective date prior to January 1, 2007, for the grant of a total disability rating based upon individual unemployability due to service-connected disabilities.   


REPRESENTATION

Veteran represented by:	Kenneth Carpenter, Attorney


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to November 1976.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a 
February 2012 rating decision (denying service connection for diabetes mellitus, peripheral neuropathy upper extremities, and peripheral neuropathy lower extremities) of the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO), and a May 2013 rating decision (granting individual unemployability due to service-connected disabilities (TDIU), effective January 1, 2007) of the Oakland, California RO, on brokerage for the Muskogee, Oklahoma RO, which retains jurisdiction of the claim.   

The issues of entitlement to service connection for diabetes mellitus as a result of herbicide exposure, entitlement to service connection for peripheral neuropathy bilateral upper extremities as secondary to diabetes mellitus, and entitlement to service connection for peripheral neuropathy bilateral lower extremities as secondary to diabetes mellitus, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service connected disabilities did not render him unemployable prior to January 1, 2007.  


CONCLUSION OF LAW

An effective date earlier than January 1, 2007 for a TDIU is not warranted.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.400, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist 

The Veteran's claim of entitlement to a TDIU, it is deemed to have arisen from an appeal of the initial effective date following the grant of a TDIU.  Courts have held that once entitlement is granted, the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Here, the Veteran was provided sufficient VCAA notice with regard to his claim of entitlement to a TDIU in February 2008, prior to the rating decision that granted the benefit.  Therefore, no further notice is needed under VCAA for this claim.

VA has obtained service, VA, and private treatment records; assisted the Veteran in obtaining evidence, afforded the Veteran VA examinations, and obtained Social Security Administration Records (SSA).  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and his attorney have not contended otherwise. 

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.

II.  Legal Criteria 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a).  Provided that if there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  If a veteran fails to meet the applicable percentage standards provided in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

Entitlement to a total disability rating must be based solely on the impact of the Veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992). Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

III.  Individual Unemployability 

The Board notes the Veteran's attorney asserted in a June 2014 statement that the issue of an increased rating for the Veteran's service connected psychiatric disorder is before the Board as it is part and parcel of the Veteran's claim for an earlier effective date for his TDIU.  The Veteran's attorney gives a procedural history for the Veteran's claim for an increased rating for his service connected psychiatric disorder, noting that the most recent action was the Veteran's September 2012 substantive appeal.  However, the Board notes that this issue was certified to the Board following the Veteran's September 2012 substantive appeal and was denied by the Board in March 2013.  The Veteran was notified of his rights to appeal that decision to the United States Court of Appeals for Veterans Claims.  Therefore, the Board does not have jurisdiction over that issue.  38 U.S.C.A. §§ 7104.     

The Veteran's attorney contends that the Veteran is entitled to an earlier effective date of July 12, 2006, as there is no affirmative evidence in the record that the Veteran would have been able to secure or follow substantial gainful occupation after July 2006.  The Board finds for the reasons that follow that the Veteran is not entitled to an effective date prior to January 1, 2007.    

A May 2013 rating decision granted TDIU with an effective date of January 1, 2007, on the basis of that the Veteran stated the last day he worked was December 31, 2006.  

The Veteran had previously worked as a self-employed auto mechanic.  The Veteran reported selling his repair shop due to his service connected disabilities.  The Veteran has provided several statements regarding when he ceased working.  

The Veteran has endorsed retiring in 2007.  A review of the Veteran's SSA records revealed that he reported ending work all together in December 2007.  The Veteran reported in his February 2008 SSA Work Activity Report form that from January 2006 to December 2007 that he was not performing any physical tasks but had eight assistants who he oversaw.  In a January 2008 Application for Increased Compensation form the Veteran reported working as a self-employed mechanic for 20 hours a week from 1982 to 2007, with his highest gross earnings being $550 a month.  The Veteran also noted that December 1, 2007, was the last date he worked full time.  In a February 2008 statement the Veteran indicated he had not been employed since December 2007.  In a May 2008 VA examination the Veteran reported he had not worked since December 2007.  In April 2009 and June 2010 VA examinations the Veteran reported having been retired since 2007.      

The Veteran has also endorsed retiring in 2006.  In September 2008 the Veteran filed another Application for Increased Compensation, reporting that he stopped working in December 2006 and was making at most $900 a month.  The Veteran also reported the last date he worked full time was December 1, 2002.  The Veteran's September 2008 notice of disagreement, associated with the RO's original denial of TDIU, the Veteran indicated that he stopped working in 2006.  The Veteran's January 2009 VA Form 9 associated with his original claim for TDIU the Veteran indicated that he stopped working full time in 2002 and stopped working all together in 2006.  At the Veteran's January 2011 Board video hearing the Veteran stated, when asked when he ceased working "I haven't worked a full day since 2002 and I haven't worked since 2004."  Later in the same hearing the Veteran was again asked "the last time that you worked would probably have been ah...2004, 2005?" to which he responded "2006 was I, I quit working at all after 2006, December I shut everything down."  In the Veteran's most recent VA examination in July 2011 the Veteran indicated he had not worked since 2006.     

In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).  The Board finds the Veteran not credible as his statements are inconsistent.  As noted above the Veteran has provided several statements regarding his last day of employment, whether or not he was working full time, and his gross earnings.  Specifically, the Veteran stated in a January 2008 Application for Increased Compensation that he worked 20 hours a week from 1982 to 2007 with his highest gross earnings being $550 a month, with the last time he worked full time being December 2002.  Eight months later the Veteran filed a September 2008 Application for Increased Compensation stating he stopped working in December 2006 and his highest gross income was $900 a month.  The September 2008 form indicated that he worked one year less then he previously stated in the January 2008 form, and his highest gross income was $350 more than he previously stated in his January 2008 form.  The record also contains several other instances where the Veteran reported retiring in 2006 and 2007.  Thus, as the Veteran's statements are inconsistent they are not credible and therefore have little probative value.  Therefore, the Veteran's statements are not probative evidence in support of his claim.    

The Veteran's attorney contends that regardless of the Veteran's statements a July 2006 private examination makes it clear that the Veteran was unable to obtain substantial gainful employment.  A July 2006 private evaluation performed by Dr. R.T.M. diagnosed the Veteran with posttraumatic stress disorder.  Dr. R.T.M. assigned the Veteran a GAF score of 55 and noted "major impairment in several areas, including impaired ability to work."  Dr. R.T.M noted the Veteran "goes to work every day but doesn't get much done. . . . Sometimes he will work a full week and get something done but many times he gets so frustrated that he just locks up and goes to the house and lets the work wait until tomorrow."  

The Board notes that GAF scores are based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Caprtenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICLA MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p.32].  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupation, or school functioning.  Therefore a GAF score of 55 notes that the Veteran only had moderate difficulty in occupational functioning. 

The Board finds that the July 2006 evaluation performed by Dr. R.T.M. is inadequate as it is inconsistent on its face and is based on the Veteran's not credible reporting.  The opinion is inconsistent in that it concludes that the Veteran had "significant" and "major" occupational impairment, however Dr. R.T.M., assigned the Veteran a GAF score of 55 which indicates only moderate occupational impairment, producing an inconsistent opinion.  Additionally, the examination is based on the Veteran's self-reporting.  As noted above the Board has found the Veteran not credible.  While the examiner notes the Veteran's claim file was reviewed, the body of the examination report contains primarily the Veteran's self-reporting.  Therefore, as the July 2006 Dr. R.T.M. examination is inconsistent and is based on the Veteran's not credible self-reporting it is not probative evidence in favor of the Veteran's claim.   

The Veteran also submitted a private psychological evaluation performed by Dr. E.E.B, which stated the Veteran was unemployable, and had severe mental health issues.  The Board notes the date noted at top of the examination is July 11, 2006, however the bottom of the examination noted the date of examination to be July 11, 2005.  Because the Veteran's age is noted to be 56 at the onset of the examination this indicates that the examination was performed in July 2006.  Dr. E.E.B. found the Veteran to have severe mental health issues and to be unemployable.  However, a review of the report shows that the finding of a severe mental health issue is inconsistent with the symptoms described.  The Veteran was alert and oriented, his speech was normal, he did not report hallucinations or delusions, and there was no mania present.  While the Veteran did report suicidal thoughts, he was noted to lack intent.  The Veteran's judgment was noted as acceptable.  Dr. E.E.B. did note obsessional rituals, which interfered with the Veteran's routine activities, but did not specify what these rituals were and how they interfered with his routine activities.  Overall, the symptoms described more closely represented a moderate impairment rather than a severe one as noted by the examiner.      

The Board finds that the private medical examination by Dr. E.E.B. is not probative evidence in favor of the Veteran's claim, as it is inconsistent with the evidence of record and based on the Veteran's self-reporting.  As noted above, Dr. E.B.B. found the Veteran to have severe mental health problems but only reported moderate symptoms.  Additionally, a different examination performed by Dr. R.T.M on the same day, noted that the Veteran goes to work and attempts to be productive every day.  Dr. R.T.M. also noted a GAF score of 55 indicating moderate occupational impairment.  Additionally, as mentioned above the Veteran repeatedly endorsed working into 2007, after July 2006.  Therefore, Dr. E.E.B.'s finding that the Veteran is unemployable is inadequate as it failed to address the fact that the Veteran was still working as of the date of the examination, and is inconsistent with the other evidence of record.  Additionally, this examination was based largely on the Veteran's self-reporting, which the Board has found not credible.  Therefore, the July 2006 Dr. E.E.B. private medical examination is not probative evidence in favor of the Veteran's claim.  

The Veteran's attorney submitted an SSA document titled Summary FICA Earnings for Years Requested which noted the Veteran had no earnings for the year 2006.  The Veteran's attorney noted that this shows that the Veteran did not have substantial employment for the year 2006.  However, as the Veteran is self-employed, this record is based on the Veteran's self-reporting.  As noted above, the Board has found the Veteran not credible.  Specifically, the Board has noted several instances where the Veteran has reported working for at least some portion of the year 2006.  For example, the Veteran reported in a January 2008 Veteran's Application for Increased Compensation Based on Unemployability, that he worked full time up until December 2007, which would indicate he had substantial gainful employment up until December 2007.  However, the SSA records noted that the Veteran obtained absolutely no income in the year 2006.  Therefore the Board finds this SSA record is not probative evidence in favor of the Veteran's claim, as it is based on the Veteran's not credible self-reporting.   

Therefore, there is no probative evidence which supports a finding for an effective date earlier than January 1, 2007, for the Veteran's TDIU.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim for an earlier effective date for a TDIU must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

An effective date earlier than January 1, 2007 for a TDIU is not warranted


REMAND

The Veteran contends that his diabetes mellitus and peripheral neuropathy of the upper and lower extremities is a result of exposure to herbicides while stationed at Nakhon Phanom Royal Thai Air Force Base.  The Veteran also alleged exposure while on the ground in Saigon, Vietnam for two separate missions in August 1974 and November 1974.  Specifically, in a February 2013 affidavit, the Veteran alleged the Nakhon Phanom base perimeter being sprayed with Agent Orange every 14 days.  The Veteran stated that he passed through this area every time he left the base.  Additionally the Veteran noted being in the spray area when he temporarily worked as a perimeter guard.  While the Veteran's military specialty was noted as general purpose mechanic, the Veteran stated in his February 2013 affidavit that when the base was short staffed he was forced to be on perimeter guard duty.   

The Veteran's service personnel records show that he served at Nakhon Phanom Royal Thai Air Force Base in Thailand between September 1974 and March 1975. 

Pertinent provisions of the VA Adjudication Manual set forth procedures that VA must follow to verify reported herbicide exposure in Thailand.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n), (p), and (q).  Specifically, the M21-1MR provides that several items of development should be performed, including considering the Memorandum on "Herbicide Use in Thailand during the Vietnam Era;" notifying the Veteran (or appellant) appropriately concerning Thailand herbicide exposure and asking for approximate dates, location, and nature of the alleged exposure in Thailand; and requesting verification of herbicide exposure from the United States Joint Services Records Research Center (JSRRC).  The Memorandum directs such verification unless the claim is "inherently uncredible."

In January 2012, the Veteran was notified about providing information regarding his alleged Thailand herbicide exposure.  In April 2014, a Memorandum on Herbicide Use in Thailand was associated with the record.  However, JSRRC has not been contacted to verify possible herbicide exposure.  As noted above, the Veteran has testified that he passed through the base perimeter and temporarily served as a perimeter guard.  Additionally, he alleged being on the ground in Saigon for four hours in August 1974 and November 1974.  Accordingly, further development to verify possible herbicide exposure in Thailand is necessary.

 Accordingly, the case is REMANDED for the following actions:
 
1.  Associate with the record all updated outstanding records of VA or private evaluations and treatment the Veteran has received to the present regarding the claims on appeal.
 
2.  The AOJ should attempt to verify the dates of the Veteran's service at Nakhon Phanom Royal Thai Air Force Base.  

3.  The AOJ should attempt to verify the Veteran's statement that he was on the ground in Saigon, Vietnam as part of a mission in August 1974 and November 1974.   

4.  Thereafter, attempt to verify the claimed exposure to herbicides (to include Agent Orange) through JSRRC, per current M21-1MR provisions.  Specifically, send a request to JSRRC for verification as to whether the Veteran was potentially exposed to an herbicide agent during his period of service while stationed in Thailand.

The Board again notes the Veteran's contentions that he was exposed to herbicides (a) when passing through the base perimeter and (b) via a detail as a temporary perimeter guard.  

Any response from JSRRC should be associated with the record.
 
5.  Arrange for any further development indicated by the development ordered above.
 
6.  Then review the record and readjudicate the claims on appeal.  If any remains denied, in whole or in part, issue an appropriate supplemental statement of the case and allow the Veteran and his attorney the opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


